Citation Nr: 1036347	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea to include 
as secondary to PTSD.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from February 1978 to 
June 1998.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 (PTSD) and July 2008 (sleep apnea) 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge in 
a January 2010 Travel Board Hearing.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of in-service 
stressors, primarily occurring during his service in Somalia.  
The Board notes that in February 2006 a VA examiner stated that 
by self-report, the Veteran appeared to meet the diagnostic 
criteria for PTSD.  Contrastingly, the Veteran's September 2006 
VA examiner opined that the Veteran's symptoms were not at all 
likely related to the his experiences in Somalia.  

In this case, as the opinions of the VA examiners are at odds, a 
new examination should be afforded to the Veteran to reconcile 
the examiner's conclusions.  Additionally, effective July 13, 
2010, the evidentiary standard for establishing in-service 
stressors was liberalized.  75 Fed. Reg. 39843 (2010).  The new 
standard no longer requires verification of an in-service 
stressor when the stressor is consistent with the circumstances 
of the Veteran's service, it is related to the Veteran's fear of 
hostile military or terrorist activity, and a VA  or VA- 
contracted psychiatrist or psychologist confirms that the 
stressor adequately supports a diagnosis of PTSD.  As the 
implementation of the new standard may benefit the Veteran, a new 
examination should be provided.  

Further, while the Veteran was examined in order to determine 
whether PTSD was a result of service, examiners did not 
specifically determine whether the his depression was a separate 
disorder or a symptom of his PTSD and, if so, whether the 
disorder was related to service.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  It is significant that 
service treatment records noted reports of depression and later 
treatment records demonstrate that the Veteran has had depressive 
symptoms.  See VA treatment records; February and September 2006 
VA examinations.  As the Board is not permitted to make medical 
determinations, the Veteran must be examined in order to 
determine whether the appellant currently suffers from any 
acquired psychiatric disorder and, if so, whether such a disorder 
was a result of service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Regarding the claim of entitlement to service connection for 
sleep apnea, the Veteran's service treatment records demonstrate 
no reports of sleep apnea but do note numerous complaints for 
allergies and respiratory problems.  The Veteran testified during 
his January 2010 Board hearing, and his spouse and buddy 
corroborated that he snored heavily during service to the extent 
that he slept in a different tent than other soldiers so that 
they were not prevented from sleeping.  

The Veteran has a current diagnosis of sleep apnea and lay 
evidence suggests that he snored heavily and loudly during 
service.  While there are no service treatment records showing 
pertinent in-service complaints or findings addressing either 
sleep apnea or the appellant's sleep and/or snoring habits, a lay 
person can offer an opinion as to whether a person snored loudly.  
Notably, however, the claims file does not include an adequate 
medical opinion addressing whether sleep apnea is related to his 
service.  The claims file includes a March 2010 medical opinion 
from Dr. D.F. who states that it is more than likely than not 
that the Veteran's sleep apnea was a result of an upper airways 
disease occurring during service.  This opinion cannot, however, 
on its own support a finding in the Veteran's favor as Dr. D.F. 
failed to provide adequate reasons for his opinion.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his opinion affects the weight 
or credibility of the evidence.)  Of course, Dr. D.F. on remand 
can offer an addendum in support of his opinion.  

Because the evidence of record is insufficient to indicate that 
the Veteran's sleep apnea may be associated with his service a VA 
examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to 
secure any pertinent records which have not 
been previously secured for inclusion in 
the claims file.  Further, Dr. D.F. should 
be invited to provide the reasoning for his 
March 2010 opinion addressing the etiology 
of the appellant's sleep apnea.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate any identified records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the Veteran must be 
afforded VA psychiatric and sleep 
examinations:

a)  The psychiatric examination must 
be conducted by a psychiatrist who 
must determine whether it is at least 
as likely as not that he has any 
acquired psychiatric disorder, 
including PTSD, due to service.  The 
claims folder is to be made available 
to the examiner to review.  The 
examiner must address whether it is at 
least as likely as not, i.e., is there 
a 50/50 chance, that he has 
posttraumatic stress disorder or any 
acquired psychiatric disorder due to a 
verified stressor.  A complete 
rationale must be provided for any 
opinion offered.

b)  The sleep examination must be 
conducted by a physician who is a 
sleep specialist.  The physician must 
determine whether it is at least as 
likely as not that sleep apnea is due 
to service or as a result of any 
documented in-service upper 
respiratory disorders.  The claims 
folder is to be made available to the 
examiner to review.  The examiner must 
address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that he has sleep apnea due to 
service.  The sleep specialist must 
also opine whether it is at least as 
likely as not that the Veteran's sleep 
apnea is caused or aggravated by any 
acquired psychiatric disorder to 
include posttraumatic stress disorder.  
The examiner must address the import, 
if any, of lay statements which state 
that the appellant was a heavy/loud 
snorer while on active duty.  A 
complete rationale must be provided 
for any opinion offered.

In preparing their opinions the examiners 
must provide a complete rationale for any 
opinion offered.  Further, they must note 
the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If either examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
acquired psychiatric disorder, to include 
posttraumatic stress disorder, or sleep 
apnea is unknowable.

The VA physicians must append a copy of 
their curriculum vitae to the medical 
opinion reports. 

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should review the examination 
reports to ensure that they are in complete 
compliance with the directives of this 
remand.  If either report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file before the file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


